AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                  for thH_                                EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                   TIMOTHY E. NATION,
                                                                                                              Nov 29, 2018
                                                                                                               SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )         Civil Action No. 4:18-CV-05177-SMJ
  STATE OF WASHINGTON, COUNTY OF BENTON,                             )
              SUPERIOR COURT,                                        )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Petitioner’s § 2254 habeas corpus petition, ECF No. 3, is DISMISSED WITHOUT PREJUDICE to Petitioner pursuing
u
              available state court remedies. Judgment is entered in favor of Respondent.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                                     Salvador Mendoza, Jr.




Date: November 29, 2018                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY


                                                                                          %\Deputy Clerk

                                                                               s/Sean F. McAvoy
